DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Moshe Pinchas on 11/29/2021.
The application has been amended as follows: 
Claim 11, line 2, replace “5” with “7”.
Allowable Subject Matter
Claims 1, 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest Special equipment for surface microcrystallization of cementitious materials, characterized in that it includes a vibrator (1), a vibration signal generator (2), a power amplifier (3) and a vibration transmitting body, wherein a signal output terminal of the vibration signal generator (2) is connected to a signal input terminal of the power amplifier (3), a signal output terminal of the power amplifier (3) is connected to a signal input terminal of the vibrator (1), the vibrator (1) is connected directly or indirectly to the 
With respect to independent claim 7, none of the prior art fairly teaches or suggest a method for surface microcrystallization of cementitious materials, characterized in that it comprises the following steps: A. Preparing raw materials for casting cement product according to cement product preparation method in the prior art; B. Installing the vibrator (1) onto the vibration transmitting body, and connecting the vibration signal generator (2) and the power amplifier (3); the signal output terminal of the vibration signal generator (2) being connected to the signal input terminal of the power amplifier (3), the signal output terminal of the power amplifier (3) being connected to the signal input terminal of the vibrator (1); C. Casting to obtain a cement product (6), and bringing the vibration transmitting body into contact with the cement product (6); in the time period after the cement product is cast until the final setting, turning on the 
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734